DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-25 and 27-29 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "encapsulating the first die" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  Claims 22-25, 27 and 29 inherit these deficiencies due to their dependency.  For purpose of examination, the Examiner has taken “the first die” to be “the first substrate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Tulipe, JR. et al. (La Tulipe, JR) (US 2013/0328174 A1).
In regards to claim 9, La Tulipe, JR (paragraphs 40-78, Figs. 7-9, 22, and associated text and items) discloses a semiconductor structure, comprising: a first die (items 102 or 104), comprising a first substrate (items 106 or 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112); a second die (items 104 or 142), having a surface, a first portion of the surface bonded to the first die (items 102 or 104) and comprising a second substrate (items 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112 or 144 plus 146 plus 148  plus 150 plus 140); a first encapsulating material (item 152), encapsulating the first die (items 102 or 104) and in (indirect) contact with a second portion of the surface of the second die (items 104 or 142),; and a protection layer (item 120), disposed on a sidewall of the first substrate (items 106 or 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) and between the first substrate (items 106 or 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) and (item 152), wherein a material of the protection layer (item 120) is different from materials of the second substrate (items 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) and the first encapsulating material (item 152).  Examiner notes that the Applicant has not given a special definition to the phrase “in contact”, therefore certain features can be in “direct” or “indirect” contact.  
In regards to claim 10, La Tulipe, JR (paragraphs 40-78, Figs. 1-28 and associated text and items) discloses wherein the first substrate (item 106) and the second substrate (items 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) are silicon substrates (paragraphs 42-45).
In regards to claim 11, La Tulipe, JR (paragraphs 40-78, Figs. 1-28 and associated text and items) discloses wherein the material of the protection layer (item 120) comprises silicon oxide, silicon nitride or combinations thereof (paragraph 47).
In regards to claim 12, La Tulipe, JR (paragraphs 40-78, Figs. 1-28 and associated text and items) discloses wherein the protection layer (item 120) is in direct contact with the first substrate (item 106).
In regards to claim 13, La Tulipe, JR (paragraphs 40-78, Figs. 27, 28 and associated text and items) discloses further comprising a second encapsulating material (item 306) encapsulating the first die (item 102) and the second die (item 104), wherein the first encapsulating material (item 304) is disposed between the second encapsulating material (item 306) and the protection layer (item 302).
21-25, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (Weng) (US 2009/0032893 A1).
In regards to claim 21, Weng (Figs. 2A-5 and associated text) discloses a semiconductor structure, comprising: a first substrate (items 102, 202, 302, 402) comprising a first pad (item 114) at a first surface of the first substrate (items 102, 202, 302, 402); a second substrate (items 116, 216, 316, 416) comprising a second pad (item 124), wherein the second pad (item 124) is bonded to the first pad (item 114); and a protection layer (items 142, 148 or 142 plus 148), disposed on a sidewall of the first substrate (items 102, 202, 302, 402) and a second surface opposite to the first surface of the first substrate (items 102, 202, 302, 402); and a molding compound (item 148), encapsulating the first die [substrate] (items 102, 202, 302, 402) and the protection layer (item 142), wherein a sidewall of the molding compound (item 148) is substantially flush with a sidewall of the second substrate (items 116, 216, 316, 416).  Examiner notes that it is well known in the art that solder mask layers can be made of epoxy (thermosetting polymer) or photoimageable polymer.  Applicant has listed epoxy as a possible material for the molding compound.  Examiner takes the position the rejection is proper.
In regards to claim 22, Weng (Figs. 2A-5 and associated text) discloses wherein the protection layer (items 142, 148 or 142 plus 148) is in direct contact with the first substrate (items 102, 202, 302, 402).
In regards to claim 23, Weng (Figs. 2A-5 and associated text) discloses wherein a material of the protection layer (items 142, 148 or 142 plus 148) is different from a material of the second substrate (items 116, 216, 316, 416).
In regards to claim 24, Weng (Figs. 2A-5 and associated text) discloses wherein a surface of the protection layer (items 142, 148 or 142 plus 148) is substantially flush with an interface between the first pad (item 114) and the second pad (item 124).
In regards to claim 25, Weng (Figs. 2A-5 and associated text) discloses wherein the protection layer (items 142, 148 or 142 plus 148) is continuously disposed on the second surface and the sidewall of the first substrate (items 102, 202, 302, 402).
In regards to claim 27, Weng (Figs. 2A-5 and associated text) discloses comprising a first dielectric layer (item 112) being aside the first pad (item 114) and a second dielectric layer (item 120) being aside the second pad (item 124) and bonded to the first dielectric layer (item 112).
In regards to claim 29, Weng (Figs. 2A-5 and associated text) discloses wherein an entire sidewall of the protection layer (item 142) is covered by the molding compound (item 148).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 14-16, 19, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Weng) (US 2009/0032893 A1).
In regards to claim 14, Weng (Figs. 2A-5 and associated text) discloses semiconductor structure, comprising: a first die (items 102, 202, 302, 402), comprising a first substrate (items 102, 202, 302, 402); a second die (items 116, 216, 316, 416), bonded to a first surface (bottom or top surface of items 102, 202, 302, 402) of the first die (items 102, 202, 302, 402) and comprising a second substrate (items 116, 216, 316, 416); a protection layer (item 142), disposed on a sidewall and a second surface opposite to the first surface of the first substrate (items 102, 202, 302, 402); a first encapsulating material (item 148) encapsulating the first die (items 102, 202, 302, 402) and the protection layer (item 142); a redistribution circuit structure (item 126) over the first die (items 102, 202, 302, 402) and the second die (items 116, 216, 316, 416); and a first surface (bottom or top surface of item 142) of the protection layer (item 142) is substantially coplanar with the first surface of the first die (items 102, 202, 302, 402), but does not specifically disclose wherein a material of the protection layer (item 142) is different from a material of the first encapsulating material (item 148).  The Applicant needs establish whether these surfaces are vertically or horizontally coplanar.  The surfaces of Weng are vertically and horizontally coplanar since the Applicant has not established/claimed that a second die is directly bonded and physically touching a first surface of the first die.  While items may be directly bonded to one surface, they are indirectly bonded to the opposite surface.  Examiner takes the position the rejection is proper.
(item 148) for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 15, Weng (Figs. 2A-5 and associated text) discloses wherein the protection layer (item 142) is in direct contact with the first substrate items 102, 202, 302, 402).
In regards to claim 16, Weng (Figs. 2A-5 and associated text) discloses wherein the first surface of the protection layer (item 142) is substantially flush with a surface of the first encapsulating material (item 148).
In regards to claim 19, Weng (Figs. 2A-5 and associated text) discloses wherein the first encapsulating material (item 148) is in direct contact with the second die (items 116, 216, 316, 416).
In regards to claim 20, Weng (Figs. 2A-5 and associated text) discloses wherein a material of the protection layer (item 142) is different from a material of the second substrate (items 116, 216, 316, 416).
In regards to claim 28, Weng (Figs. 2A-5 and associated text) discloses wherein the protection layer (item 142) is further disposed on a second surface opposite the first surface of the first die (items 116, 216, 316, 416).
17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Weng) (US 2009/0032893 A1) in view of La Tulipe, JR. et al. (La Tulipe, JR) (US 2013/0328174 A1).
In regards to claims 17, Weng does not specifically disclose comprising a second encapsulating material encapsulating the first die and the second die, wherein the first encapsulating material is disposed between the second encapsulating material and the protection layer.
In regards to claim 17, La Tulipe, JR (paragraphs 40-78, Figs. 27, 28 and associated text and items) discloses further comprising a second encapsulating material (item 306) encapsulating the first die (item 102) and the second die (item 104), wherein the first encapsulating material (item 304) is disposed between the second encapsulating material (item 306) and the protection layer (item 302).
In regards to claims 18, Weng discloses all of the limitations except a second encapsulating material.
In regards to claim 18, La Tulipe, JR (paragraphs 40-78, Figs. 27, 28 and associated text and items) discloses a second encapsulating material.
	It would have been obvious to modify the invention to include a second encapsulating material for the purpose of protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 10, 2021